DETAILED ACTION

Allowable Subject Matter
Claim 3 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first microphone signal" in line 5. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 7, 10, 15, 18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu US Pat 9,430,931.

Regarding claim 1 and 21-23, Liu teaches generating a spatially encoded sound-field signal using a sound-field microphone system comprising at least two microphones (Fig. 8: using microphone array-704 to create spatial encoded sound-field signal as you will have the sound signal with direction and distance information), wherein the spatially encoded sound-field signal comprises a plurality of components, each component including sound from the sound source (Fig. 8-704: the microphone signals are the components which will have the sound source); generating a local microphone signal corresponding to sound from the sound source using a local microphone positioned close to the sound source (Fig. 8-702); comparing the local microphone signal with each of the plurality of components to generate a plurality of comparison results (Fig. 8-804); and using the plurality of comparison results to determine the direction and distance of the sound source relative to the sound-field microphone system (Col. 8 line 7-23: comparing the mic array signal with the remote/reference mic to determine which is users speech and output distance and direction).  
While Liu failed to explicitly teach position of the sound source. However, using Liu distance and direction, the position of the sound source can be determine. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 7, Liu teaches wherein the sound source is moving (Col. Line 6 line 1-2: the system repeatedly determine distance to determine if user is moving).

Regarding claim 10, Liu teaches wherein the method further comprises using the determined position of the sound source to control a further action (Fig. 9-912).

Regarding claim 15, Liu teaches wherein the sound-field microphone system comprises at least four microphones (Fig. 8-704).

Regarding claim 18, Liu teaches wherein the at least two microphones of the sound-field microphone system are adjacent each other (Fig. 4).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu US Pat 9,430,931 in view of Peterson US PG-2015/0049892.

Regarding claim 2, Liu teaches wherein comparing the local microphone signal with each of the plurality of components comprises determining respective comparison between the local microphone signal and each of the plurality of components (Fig. 8-804);
Liu failed to teach measure correlation.
However, Peterson teaches measure correlation (Fig. 7 & [0030]: performing correlation between the one microphone set and an external microphone set).
Liu and Peterson are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu US Pat 9,430,931 in view of Malham US PG-Pub 2004/0131196.

	Regarding claim 9, Liu teaches producing a spatially encoded information wherein the local microphone signal is encoded with the position of the sound source relative to the sound-field microphone system (Fig. 8: using microphone array-704 to create spatial encoded sound-field signal as you will have the sound signal with direction and distance information).
	Liu failed to teach soundtrack.
	However Malham teaches soundtrack ([0002]: you can encode soundtrack to have direction sound source information).
	Liu and Malham are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because encoding helps to provide extra information to audio sound which can be used later in films and games.

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu US Pat 9,430,931 in view of Matsumoto US PG-Pub 2016/0021474.

	Regarding claim 11, Liu failed to teach capturing a video signal using a camera system, wherein the sound source is captured within the video signal.  

	Liu and Matsumoto are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a camera will provide more information about the sound source.

	Regarding claim 12, Liu failed to teach wherein the sound-field microphone system is collocated with the camera system.  
	However, Matsumoto teaches wherein the sound-field microphone system is collocated with the camera system ([0070]: camera and microphone can be together or separate).
	Liu and Matsumoto are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a camera together with microphone makes it easier to do calculation when considering sound source location.

	Regarding claim 13, Liu failed to teach wherein the method further comprises using optical image tracking techniques with the video signal to refine the position of the sound source.  
	However, Matsumoto teaches wherein the method further comprises using optical image tracking techniques with the video signal to refine the position of the sound source ([0078]-[0079]: monitoring of the target and using the video and sound collection to determine sound position).
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu US Pat 9,430,931 in view of Pearlstein US PG-Pub 2012/0069242.

Regarding claim 16, Lie teaches wherein the sound-field microphone system comprises a microphone array (Fig. 8-704).
Lie failed to explicitly teach an encoder.  
However, Pearlstein teaches an encoder ([0040]: audio encoder/decoder).
Lie and Pearlstein are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using an encoder helps compress data for transmission.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu US Pat 9,430,931 in view of Goodwin US PG-Pub 2016/0227377.

Regarding claim 17, Liu failed to teach wherein the spatially encoded sound-field signal comprises an ambisonic B-format signal.  

Liu and Goodwin are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using an Ambisonic B-format is an inventor choice to select one of the well-known audio format to configure their data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/               Primary Examiner, Art Unit 2654